DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26 recite “generally horizontally” and “generally rearwardly and downwardly” and “generally rearwardly and upwardly” It is unclear exactly how close to horizontally or how close to rearwardly and downwardly and upwardly something must extend in order to be considered extending generally in those directions. For the purpose of examination, it is assumed that if a portion has a dimension that extends a distance in a horizontal, rearward, or upward direction, it is considered to extend generally in that direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffinton et al. (US 9,271,560 B2)(Buffinton) in view of Lee (EP 1859703 A1).
Regarding claim 21, Buffinton discloses a backpack frame having a top end, a bottom end, a forward face for facing the wearer and a rearward face for mounting a backpack (Fig. 1-3), comprising, first right and left rails (8/9) on the right and left sides of the backpack frame, respectively, the upper ends of the first right and left rails adjacent the top of the backpack frame being spaced further apart than the lower ends of the first right and left rails adjacent the bottom of the backpack frame (Fig. 2), second right and left rails (19/20) on the right and left sides of the backpack frame, respectively, the upper ends (21/22) of the second right and left rails adjacent the top of the backpack frame being spaced more closely than the lower ends (27/28) of the second right and left rails adjacent the bottom of the backpack frame (Fig. 2), upper cross member (5) and lower cross member (36), the second right and left rails extending between the first right and left rails (at least in the upper region), with the upper ends of the second right and left rails positioned rearward of the upper ends of the first right and left rails (Fig. 3, noting portion 10 as an extension of the first left and right rails are spaced forward of the second right and left rails), and the lower ends of the second right and left rails (27/28) positioned forward of the upper ends of the first right and left rails, the width of the backpack frame being narrower intermediate the upper and lower cross member than at either the upper and lower cross members (Fig. 2).
Buffinton does not specifically disclose an upper cross member connecting the first right and left rails and the second right and left rails adjacent their respective upper ends, or a lower cross member connecting the first right and left rails and the second right and left rails adjacent their respective lower ends.
Lee teaches the ability to have a backpack frame including a plurality of rails (30/32)  and further including an upper and lower cross members (10/20) connecting the plurality of rails at their respective upper and lower ends.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Buffinton and include an upper and lower cross members similar to that of Lee that connect to the upper and lower ends of the first and second left and right rails because such a change would help to add additional structure as well as ensure that the end portions of the fails are held in a desirable location relative to each other and the backpack thereby ensuring that they properly support the backpack. Such a change would also serve as a known alternative to securing the ends of the rails in place by stitched pockets.
Regarding claim 22, modified Buffinton discloses  the width of the frame is narrowest at a point between one third and one half of the distance from the lower ends of the first and second rails and the upper ends of the first and second rails (Fig. 2, noting the narrowest portion is about one half of the distance).
Regarding claim 23, modified Buffinton discloses  the width of the frame adjacent the top of the frame is defined by the spacing of the first right and left rails (8/9), and wherein the width of the frame adjacent the bottom of the frame is defined by the spacing of the second right and left rails (19/20).
Regarding claim 24, modified Buffinton and specifically Lee discloses  the upper cross member and the lower cross member each extend generally horizontally (Fig. 1).
Regarding claim 25, modified Buffinton and specifically Lee discloses the upper cross member (10) extend generally rearwardly and downwardly from the first left and right rails (noting the crossmember is located rearwardly and has a portion below the connection point of the rails).
Regarding claim 26, modified Buffinton and specifically Lee discloses the upper cross member (10) extend generally rearwardly and upwardly from the second left and right rails noting the crossmember is located rearwardly and has a portion above the connection point of the rails.
Regarding claim 27, modified Buffinton discloses the first left and right rails are oriented symmetrically about a vertical centerline of the frame, and the second left and right rails are oriented symmetrically about the same vertical centerline of the frame (Figs. 1 and 2).
Regarding claim 28, modified Buffinton discloses the first left and right rails form the upper portion of the front of the frame facing the wearer’s back, and the second left and right rails form the lower portion of the front of the frame facing the wearer’s back (Fig. 3).

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffinton et al. (US 9,271,560 B2)(Buffinton) in view of Lee (EP 1859703 A1) as applied to claim 21 above, and further in view of Wilkes (US 4,369,903 A).
Regarding claims 29-30, modified Buffinton does not specifically disclose the first left and right rails and the second left and right rails are hollow, or the upper cross member and the lower cross member are hollow.
Wilkes teaches the ability to have a frame (10) that is made of thin walled tubing which is hollow to the degree disclosed (Col. 3; LI. 17-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Buffinton and use the teaching of Wilkes and, make the first, second, third, or fourth rails, as well as the upper and lower cross members hollow because such a change would require a mere choice of known frame material types. Further hollow tubing will allow a good degree of strength and including a desired diameter while reducing the overall weight of the tubing itself.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffinton et al. (US 9,271,560 B2)(Buffinton) in view of Lee (EP 1859703 A1) as applied to claim 21 above, and further in view of Gleason (US 5,904,282 A).
Regarding claim 31, modified Buffinton does not specifically an extensible member connected to the frame and configured to extend in a vertical direction away from the upper cross member.
Gleason teaches the ability to have a backpack frame with at least one of a generally vertical rail is hollow (18/20) and an extensible member (80) connected to the frame and configured to extend in a vertical direction away from the upper cross member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Buffinton and use the teaching of Gleason and include an extendible member in order to allow the backpack frame to extend or compress in order to closely fit the size of a load as demonstrated by Gleason.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffinton et al. (US 9,271,560 B2)(Buffinton) in view of Lee (EP 1859703 A1) as applied to claim 21 above, and further in view of Chu (US 4,135,654 A).
Regarding claim 32, modified Buffinton does not specifically disclose a freight shelf hingedly attached to the frame.
Chu teaches the ability to have a freight shelf that is hingedly attached to a frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Buffinton and use the teaching of Chu and include a hingedly attached in order to include a transverse shelf to assist in supporting a load while allowing the shelf to be folded toward the frame thereby to create a slimmer device when the device is not in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734